UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6459



THOMAS WAYNE BATCHELOR,

                                           Petitioner - Appellant,

          versus


JOHN L. BRYANT,

                                            Respondent - Appellee.



Appeal from the United States District for the Eastern District of
North Carolina at Raleigh.    Terrence W. Boyle, District Judge.
(CA-04-85-5)


Submitted:   June 23, 2005                  Decided:    July 1, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Wayne Batchelor, Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Thomas Wayne Batchelor seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.       An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)     (2000).     A    prisoner    satisfies        this    standard     by

demonstrating       that   reasonable     jurists       would      find       that   his

constitutional      claims    are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Batchelor has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented          in   the

materials      before   the   court    and     argument    would        not    aid   the

decisional process.

                                                                              DISMISSED




                                      - 2 -